Citation Nr: 1312066	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  07-06 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as a qualifying chronic disability attributable to duty in the Southwest Asia theater of operations during the Persian Gulf War.

2.  Entitlement to a rating in excess of 10 percent for a right trapezius strain (major), for the period from November 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1976, from August 1990 to June 1991, and from July 1996 to November 1996.  He served in the Southwest Asia theater of operations from September 1990 to May 1991.  He also has prior and subsequent service with the U.S. Army Reserve and the Army National Guard, presumably with periods of active duty for training (ACDUTRA) and inactive duty training service (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2011, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case was previously before the Board in October 2011 when the issues on appeal were remanded for further development and the Board adjudicated several other claims.  At that time, the Board denied entitlement to a higher rating for right trapezius strain prior to November 30, 2010, so that stage of the Veteran's appeal will not be addressed herein.  

In addition, in October 2011 the Board remanded the issues of service connection for left and right knee disabilities.  Service connection for the right knee, status post meniscectomy with degenerative changes, and for the left knee, minimal degenerative narrowing of the medial tibiofemoral compartment, was granted in a September 2012 rating decision.  As that decision represents a full grant of the knee claims, those issues will not be further discussed herein.

As was noted in the introduction section of the October 2011 Board remand, The issue of entitlement to service connection for a cervical spine disability with scar, to include as secondary to right trapezius strain, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for sleep apnea, to include as a qualifying chronic disability attributable to duty in the Southwest Asia theater of operations during the Persian Gulf War is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A trapezius strain of the right (dominant) shoulder is analogous to no more than moderate injury to Muscle Groups I and II.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for right trapezius strain, Muscle Groups I and II, of the right (dominant) shoulder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 3.951(b), 4.1-4.14, 4.25, 4.55, 4.56, 4.73, Diagnostic Codes 5301, 5302 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to an increased rating claim, as here, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In July 2004 and March 2006, the Veteran was provided with such notice.  Most recently, the claim was readjudicated in a September 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the available STRs.  Also on file are pertinent VA and private treatment records relating to the Veteran's right shoulder disability.  The file also contains statements and contentions made by the Veteran and his representative.

The Board notes that not all of the Veteran's service personnel and treatment records are found in the claims file.  In July 2005, the RO issued a memorandum making a formal finding of non-availability of service records.  This memorandum detailed the efforts of the RO to obtain military records from the Veteran's Army Reserve unit and his National Guard battalion headquarters.  The Board's review of the claims file indicates that some of these records, specifically line of duty determinations, were later forwarded to the RO.  In any event, the Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it is unfortunate that some of the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

VA examinations, including of the shoulder and the related muscles, were conducted during the course of the appeal period in November 2010 and December 2011.  Taken together, these examination reports are quite comprehensive and adequately addressed the severity of the Veteran's service-connected right shoulder disorder.  

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Moreover, there has been substantial compliance with the 2011 Board remand instructions as the 2011 VA examination was developed and additional VA treatment records have been associated with the claims folders; therefore, no further remand is required.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. §§  U.S.C.A. § 5103A and 38 U.S.C.A. §§  C.F.R. § 3.159.

II. Pertinent Law, Factual Background, & Legal Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2012).



When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2012).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2012).

STRs reveal that in October 1990 the Veteran reported hurting his back when loading a sack of mail into a truck.  A June 1991 medical consultation noted that the Veteran reported non-continuous pain in the right scapular area; that resisted shoulder flexion caused pain; and that there was pain (TTP) over the lower and mid fibers of the trapezius.  It was also noted that thoracic motion and right upper extremity strength and motion were within normal limits.  The assessment was strain of the right lower and mid trapezius.

Historically, the Veteran was granted service connection for a right trapezius strain (major) in a May 1992 rating decision and awarded a noncompensable (0 percent) disability rating, effective June 30, 1991.  In July 2004, the Veteran filed this current claim for a higher rating.  In a February 2011 rating decision the RO increased the disability rating from zero to 10 percent, effective November 30, 2010, the date of a VA examination.  In his May 2011 Board hearing, the Veteran continued to contend for a higher rating and said that his right shoulder disorder had worsened even in the past few months.

The Veteran's right trapezius strain has been rated by analogy under 38 C.F.R. § 4.73, Diagnostic Code 5301.  This diagnostic code applies to Muscle Group I, which is involved in upward rotation of the scapula and elevation of the arm above shoulder level.  The extrinsic muscles of the shoulder girdle include the trapezius, levator scapulae, and serratus magnus.  The rating criteria of Diagnostic Code 5301 differ depending on whether the dominant (major) or nondominant (minor) extremity is being evaluated.  In the case at hand, the Veteran is right-handed; thus, the Board will apply the rating criteria for the dominant extremity.

Diagnostic Code 5301 addresses Muscle Group I disability and assigns a zero percent rating for slight disability of the dominant extremity.  A 10 percent rating is assigned for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is appropriate for severe disability.

Muscle Group II functions in depression of arm from vertical overhead to hanging at side (1, 2); downward rotation of scapula (3, 4); 1 and 2 acts with Group III in forward and backward swing of the arm.  It includes the extrinsic muscles of the shoulder girdle: (1) pectoralis major II (costosternal); (2) latissimus dorsi and teres major (teres major, although technically an intrinsic muscle, is included with latissimus dorsi); (3) pectoralis minor; and (4) rhomboid. A slight injury to dominant (major) or nondominant (minor) upper extremity will be rated as noncompensable.  A moderate injury to the dominant upper extremity will be rated as 20 percent disabling; a moderately severe injury will be rated as 30 percent disabling; and a severe injury will be rated as 40 percent disabling. 38 C.F.R. § 4.73, Diagnostic Code 5302.

Muscle Group damage is categorized as slight, moderate, moderately severe or severe and evaluated accordingly under 38 C.F.R. § 4.56.  While this regulation includes criteria that apply to gunshot wounds and similar injuries, it also contains criteria that contemplate symptoms such as muscle atrophy in the absence of injury.

In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.

Slight muscle disability is characterized by no cardinal signs or symptoms of muscle disability as noted above.  Objective findings include minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).


Moderate muscle disability is characterized by one or more of the cardinal symptoms of muscle wounds, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Relevant objective findings include small or linear entrance and exit scars (if present) indicating short track of missile through muscle tissue.  Other findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include loss of deep fascia or muscle substance on palpation; abnormal muscle swelling and hardening in contraction; severe impairment of function compared with the corresponding muscles of the uninjured side as indicated by tests of strength, endurance, or coordinated movements.  If present, the following are also signs of severe muscle disability: diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; and adaptive contraction of an opposing group of muscles.  38 C.F.R. § 4.56(d)(4).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2004).  The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an important factor of disability with any form of arthritis, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight- bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995).

The evidence developed from November 30, 2010 includes a VA joints examination of that date wherein the Veteran reported that near continual pain in the area of the medial border of the scapula.  He reported that medications do not help the pain as it is use-related and will subside with three days rest.  The examiner noted increased fatigability but found no decreased coordination, weakness, uncertainty of movement, or other symptoms.

The examiner also found no muscle injury, no residuals of nerve or tendon damage, no residuals of bone damage, no muscle herniation, no loss of deep fascia or muscle substance, and no motion of any joint limited by muscle disease or injury.  The examiner also noted point tenderness in the medial scapular border in the area of the middle rhomboid; increased pain in that area with range of motion against resistance; and full range of motion of the shoulder girdle with pain.

The examiner noted that the Veteran worked full-time as a letter carrier and had lost no time from work in the last year. 

A January 2011 addendum noted that range of motion for right shoulder flexion and abduction was from 0 to 180 degrees and that the range of motion for internal and external rotation was from 0 to 90 degrees.  These ranges of motion equate with normal ranges of motion of the shoulder.  See 38 C.F.R. § 4.71, Plate I. 

Private medical evidence associated with the claims file includes an April 2011 treatment record which noted that the Veteran reported increased neck and right shoulder pain with paresthesia in the radial digits and weakness in the right upper extremity.  His physician diagnosed right cervical radiculopathy.  

Several records after the surgery revealed that the Veteran reported improved symptoms to health care providers.  A May 11, 2011 VA treatment record noted that the pain in his neck was better and he had improved use of his arm.  A May 12, 2011 private treatment record noted that the Veteran reported having cervical fusion "about a month ago and has actually noted some improvement in his right sided neck and arm pain."  The Veteran was wearing a cervical collar, and the impression included underlying fibromyalgia and chronic osteoarthritis and neck and back pain.

During the May 24, 2011 video conference hearing, the Veteran testified that his surgeon told him the previous month that he had lost 60 percent to 70 percent of use in his right arm.  The Veteran claimed that his right shoulder disability has gotten worse since his last VA examination in November 2010 and that he had missed about 65 days of work from the post office within the past 12 months because of his right shoulder disorder. (See transcript at pp. 5-8).

A June 8, 2011 VA treatment record noted that the Veteran had returned to work about two weeks previously.  An October 2011 VA treatment record noted that the Veteran's neck was recovering, and he reported a "bit" of tingling in his arm.

A December 2011 VA muscle injuries examination noted that both Muscle Group I and Muscle Group II were affected by the trapezius strain.  The examiner found that the Veteran had no scarring, no fascial defects, no muscle atrophy, and full strength.  The examiner indicated that tests of endurance or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function and pain with range of motion of the shoulder.  The Veteran also had weakness, occasional lowered threshold of fatigue, and consistent fatigue-pain.  In terms of functional impact, the examiner noted that the Veteran had lost some days due to treatment of his condition. 

Examination of the shoulder and arm revealed that pain began at 0 with shoulder flexion and abduction.  Flexion was to 130 degrees and abduction was to 120 degrees.  Repetitive testing was performed and revealed no additional loss of range of motion. 

Upon a review of the evidence, the Board finds that a rating of 30 percent disabling, but no more, is warranted for the Veteran's right shoulder disability with involvement of Muscle Groups I and II.  Both muscle groups are shown to have been involved by the December 2011 VA muscles examination.  

In assessing the period of time currently on appeal, the history and complaint shown by the evidence reflect that the Veteran's trapezius strain is analogous to no more than moderate muscle injury.  A review of the service medical records do not reflect a penetrating injury to the muscles, so there was no debridement or infection and no hospitalization or prolonged treatment.  Such findings reflect a "slight" type of injury under 38 C.F.R. § 4.56.  


The Veteran has complained of one or more of the cardinal signs and symptoms, but only one symptom was assessed as consistent by the examiner:  fatigue-pain.  This equates to no more than moderate muscle injury.  The 2011 examiner assessed only occasional weakness and lowered threshold of fatigue.  Further, the examiner found that the Veteran did not have loss of power, impairment of coordination, or uncertainty of movement.  

Significantly, a higher rating as analogous to "moderately-severe" muscle disability is not warranted as there was no evidence of inability to keep up with work requirements due to his service-connected trapezius disability.  While the evidence shows that the Veteran did miss some work during this period (in April and May 2011), his time off was due to cervical spine surgery, not his trapezius strain.  The Veteran had returned to work by early June 2011.  The December 2011 VA examination report only noted that the Veteran had lost "some days due to treatment" in terms of impact on employment.  

The preponderance of the evidence is against a finding that, despite the Veteran's testimony, the surgery was related to his service-connected trapezius strain.  His April 2011 surgery was for a distinct condition, replacement (cadaver) disc at C5-6 and C6-7 due to cervical spine problems.  See May 2011 VA treatment record.  The treatment records of his private physician, who, the Veteran testified, related a spine disorder to his shoulder disorder, clearly show that the physician attributes the Veteran's pain in part to a "fibromyalgia-like process" and that he has separately assessed the Veteran with osteoarthritis, arthralgias, and chronic soft tissue pain.  See December 2005 to May 2011 private treatment record.  To the extent that fibromyalgia is present and may be affecting the Veteran's right shoulder joint and muscles, the Board awarded service connection for fibromyalgia in its 2011 decision.  Further, the medical evidence reflects that the Veteran's symptomatology decreased following the surgery:  he reported decreased pain in general and in the neck in particular and increased use of the arm.  See May and June 2011 VA treatment records.  For these reasons, the Board finds that the Veteran's trapezius strain is analogous to no more than a moderate injury to muscle groups I and II.


The preponderance of the evidence is against a finding that either muscle group I or muscle group II meet the criteria for "moderately severe" muscle injury.  The type of injury is not consistent with a through-and-through or deep-penetrating wound due to a small high velocity missile, or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, or intermuscular scarring.  The service medical records are absent for such findings.  Nor do the service medical records reflect symptomatology commensurate with the "moderately severe" criteria for objective findings:  entrance and exit scars or loss of deep fascia.  The VA examiners specifically noted no fascial defects.  Finally there are no radiographic signs of severe muscle disability as contemplate by 38 C.F.R. § 4.56.

With respect to tests of endurance compared to the sound side, the 2011 examiner indicated that such tests indicated severe impairment of function.  This is an objective finding that equates with criteria for a severe muscle injury.  However, given that that is the sole criteria of the many criteria for rating muscle injuries that equates with a higher rating, the Board finds that the preponderance of the evidence is against a finding of severe muscle disability with respect to either muscle group I or muscle group II.

Thus, the preponderance of the evidence is against a finding of more than moderate injury to Muscle Groups I and II.  The RO is noted to have rated the right shoulder injury as a moderately injury to muscle group I during the course of this appeal, but did not evaluate muscle groups I and II together under 38 C.F.R. § 4.55.  As the Board finds the application of 38 C.F.R. § 4.55 results in a favorable decision, there is no prejudice to the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board now must consider whether a higher rating in excess of 30 percent is warranted pursuant to 38 C.F.R. § 4.55.  The Board notes that muscle groups I and II act upon the Veteran's unankylosed shoulder joint.  These may be rated independently.  Under the provisions of 38 C.F.R. § 4.55(d) the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.

As described above, the muscle injuries to both muscle groups I and II fall within the realm of "moderate."  Under Diagnostic Code 5301, a 10 percent rating is warranted for a moderate injury and under Diagnostic Code 5302, a 20 percent rating is warranted for a moderate injury.  A combined evaluation for both muscle groups at this level would be equivalent to a 30 percent rating.  38 C.F.R. § 4.25.  The Board notes that unfavorable ankylosis of the major shoulder is rated at 50 percent rating.  38 C.F.R. § 4.71a Diagnostic Code 5200.  In this case, the shoulder is not ankylosed.

Thus, with consideration of reasonable doubt and application of 38 C.F.R. § 4.55, the Board finds that a 30 percent rating is warranted for the Veteran's right trapezius strain.  However a rating higher than this is not warranted as the individual injuries to each muscle group are not shown to be "moderately severe."  Therefore they do not warrant a combined rating higher than the combined rating of 30 percent disabling presently assigned.  

The Board has also considered other potentially applicable rating codes pertinent to the shoulder, which may provide a basis for assigning a separate rating include Diagnostic Codes 5200, 5201, 5202, and 5203.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  On review, there is no evidence of ankylosis of the scapulohumeral joint, or fibrous union of the humerus, or impairment of the clavicle/scapula for this time period; thus a higher evaluation is not warranted under Diagnostic Codes 5200, 5202, or 5203 for this time period.

For VA purposes, normal range of shoulder motion is: forward extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

As to a rating under the limitation of shoulder motion, C.F.R. § 4.71a, Diagnostic Code 5201, motion limited to 25 degrees from the side is rated 40 percent rating for a major (dominant) joint; motion limited to midway between side and shoulder level warrants a 30 percent for a major (dominant) joint; and motion limited to shoulder level is rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  The 30 percent rating assigned herein is the equivalent to a rating for motion limited to midway between side and shoulder level.  

The Board has also considered the rule of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In so doing, the Board acknowledges the objective evidence of pain and tenderness.  However, this symptomatology has been considered in the present award.  The Board finds that the preponderance of the evidence for this time period shows that any additional functional impairment does not constitute an increase in severity related to the right trapezius muscle, or is associated with his service-connected fibromyalgia or might be associated with the cervical spine disability claim that the Veteran has requested be referred to the RO for development. Thus, a higher rating is not warranted under the rule of DeLuca.

While the Veteran has pain with motion, he has a significant range of motion.  He was assessed as having a full range of motion with pain in the November 2010 VA examination report, and he was assessed with having a range of motion far greater than midway between side and shoulder level during the 2011 examination.  While there is pain throughout his range of motion, it does not equate to a 40 percent rating with motion limited to 25 degrees from the side.  Significantly, the Veteran remains able to work and the 2010 examiner found that muscle function was normal in terms of comfort, endurance and strength sufficient to perform the activities of daily living.  In sum, a 30 percent rating, but no more, is warranted for the Veteran's trapezius strain.

The Board has considered the Veteran's statements as to the nature and severity of his right trapezius symptomatology.  The Veteran is certainly competent to report that his symptoms are worse and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, the Board finds more persuasive and probative the assessments of the VA examiners of clinical data gathered by competent medical professionals.  

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that has been assessed herein for the Veteran's right trapezius strain contemplates the level of impairment reported by the Veteran.  Indeed, higher ratings are available for the claimed disability, but the Veteran's symptomatology with respect to his right shoulder disorder simply did not meet the criteria for higher ratings for the time period on appeal. For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased rating claim, the Board has considered whether the Veteran is entitled to "staged ratings" for separate periods based on the facts found during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 30 percent evaluation, but no more, for trapezius strain of the right shoulder affecting muscle groups I and II is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required for the sleep apnea issue.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

In his written submissions and testimony the Veteran has asserted that he believes his sleep apnea developed out of his exposure to the toxic environment of the Gulf War and was made worse by his service-connected PTSD.

The Board once again notes that to the extent that the Veteran claims his diagnosed sleep apnea is a manifestation of sleep disturbance as a sign or symptom of an undiagnosed illness under 38 C.F.R. § 3.317, such assertion is misplaced.  Obstructive sleep apnea, as a well understood diagnosed disorder, is not recognized as part of a an undiagnosed illness or medically unexplained chronic multisymptom illness.  Indeed, the Board finds that any complaints of sleep disturbance is already encompassed and compensated in his service-connected PTSD, which is currently rated as 70 percent disabling. 

Regardless of whether obstructive sleep apnea falls under the purview of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Veteran may still pursue the claim on the basis of direct service connection, to include as due exposure to environmental hazards as a consequence of service in the Southwest theater of operations during the Persian Gulf War.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

While available service treatment records are negative for complaints of or treatment for sleep apnea, the Veteran did check the "yes" box in May 1991 and December 1999 documents when asked if he ever had frequent trouble sleeping.

A February 2001 private medical record of Dr. R.M.C. noted that for at least 10 years the Veteran had been told that he did a lot of kicking in bed when he was asleep.  He underwent a polysomnogram on VA referral.  Diagnosis was obstructive sleep apnea syndrome.

January 2004 National Guard records noted the Veteran had obstructive sleep apnea and that he was not deployable for this reason.

The Veteran also testified in May 2011 that his wife, who is a nurse, noticed shortly after his return from the Persian Gulf that he stopped breathing at night and she would have to wake him up to get him breathing again.

In view of the Veteran's current diagnosis of obstructive sleep apnea, medical and lay evidence that this disorder might be related to his service in the Persian Gulf, and credible lay evidence that the Veteran has had this sleep disorder since sometime near his discharge from active duty in June 1991, a VA examination was scheduled in December 2011.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

However, the December 2011 examination report did not acknowledge the lay statements with respect to sleep apnea, as requested in the October 2011 Board remand.  This is particularly significant in light of the fact that the examiner's reasoning for the negative opinion included the fact that "[t]here is no medical evidence that the onset of this condition was during the service."  Accordingly, another medical opinion is necessary.  See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance). In addition, this opinion can include an opinion as to whether the Veteran's service-connected PTSD aggravated his sleep apnea.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a medical opinion, with examination only if deemed necessary by the opinion provider, to determine the etiology of the Veteran's obstructive sleep apnea.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner(s).  The examiner(s) shall note such review, and identify important information gleaned there from, in an examination report. All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.

In discussing his or her opinion, the examiner(s) should address the credible lay evidence that the Veteran has had this sleep disorder since sometime near his discharge from active duty in June 1991:  (1) the Veteran did check the "yes" box in May 1991 and December 1999 documents when asked if he ever had frequent trouble sleeping; and (2) his wife, who is a nurse, noticed shortly after his return from the Persian Gulf that he stopped breathing at night and she would have to wake him up to get him breathing again; as well as the significance of a February 2001 private medical record of Dr. R.M.C. which diagnosed sleep apnea noted that for at least 10 years the Veteran had been told that he did a lot of kicking in bed when he was asleep.  

The rationale for all opinions expressed should be provided in the report of examination.  The examiner(s) is(are) requested to review all pertinent records associated with the claims file, and following this review and the examination offer opinions as to the following:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is was incurred in, or as a result of his active duty service, to include as due exposure to environmental hazards while service in the Southwest theater of operations during the Persian Gulf War, to include a discussion of the evidence (lay statements, etc.) noted above; and 

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened by) his service-connected PTSD.

A complete rationale for all opinions expressed should be provided.

2.  Thereafter, the RO/AMC shall readjudicate the Veteran's remaining claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


